IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,600-01


                      EX PARTE KENNETH ARDEN COBB, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F49423-A IN THE 413TH DISTRICT COURT
                            FROM JOHNSON COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. It does not contain the jury charge or

verdict forms from Applicant’s trial. One of Applicant’s habeas corpus allegations depends in part

on the jury charge submitted in this case.
                                                                                                      2

        The district clerk shall either forward to this Court jury charge and jury verdict forms or

certify in writing that these documents are not part of the record. The district clerk shall comply with

this order within thirty days from the date of this order.



Filed: June 16, 2021
Do not publish